Citation Nr: 1740155	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional visual impairment (claimed as strabismus, ptosis, diplopia and possible neurological damage caused by VA surgery). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking compensation under 38 U.S.C. § 1151.  The Veteran contends additional disability occurred as a result VA's failure to furnish the degree of care expected of a reasonable health care provider during right eye surgery performed in September 2014.  He further contends he did not give informed consent.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the issue on appeal.   

Incomplete Record
The claim file contains statements that the Veteran both signed and did not sign informed consent documentation.  Furthermore, a June 2015 VA examination report appears to quote risks associated with the September 2014 surgery, from the informed consent documentation the Veteran may have signed.  However, a review of the evidence of record does not contain informed consent documentation in its entirety.  

A record from September 2, 2014 titled "CONSENT" indicates informed consent was obtained on that date.  The consent record also discusses the surgical procedure to be performed and other aspects of consent, but does not include risks associated with the procedure, alternative treatments or the Veteran's signature.  However, the consent record states the "full consent document can be accessed through Vista Imaging."

In light of this, the record appears to be incomplete.  Moreover, the Board acknowledges that the informed consent document is from a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2016).  Remand to obtain the full consent document is warranted. 

Additionally, private medical records may be missing.  An October 5, 2015 visit summary from a private provider, Eye Associates of New Mexico, indicates the Veteran was scheduled for another appointment on the following day.  A review of the claim file does not reveal reasonable efforts were made to obtain the treatment records from this facility.  See 38 C.F.R. § 3.159(c)(1).

VA Medical Opinion
As part of the June 2015 report noted above, the examiner noted the Veteran had pre-existing problems and opined that this "led to increased sensitivity to common post-operative symptoms."  However, the examiner did not discuss whether such an increased risk, or sensitivity, is the type of risk that a reasonable health care provider would have disclosed in obtaining informed consent.

Additionally, the examiner identified treatments that were alternatives to the surgery performed.  However, the examiner did not identify consequences of proceeding with these alternative treatments or foregoing them.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA records of evaluation and/or treatment since April 2016 and any and all outstanding records related to the Veteran's September 2014 surgery, including the full documentation of informed consent.

If the Board is in error, and the entire informed consent documentation is in the claims file, the AOJ should identify where it is located in a memorandum to the file.

2.  Request that the Veteran identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment, to include Eye Associates of New Mexico.  Reasonable efforts should be made to obtain all such treatment records so identified or authorized for release.

3.  Obtain an opinion from the June 2015 examiner, if available, or from another qualified examiner.

The medical professional must provide an opinion addressing the following:

a.  Whether increased sensitivity to common post-operative symptoms due to pre-existing conditions is the type of risk that a reasonable health care provider would disclose in obtaining informed consent.

b.  Identify the risks and benefits of the alternative treatments to the September 2014 surgery, to include continued use of glaucoma eye drops.

4.  After the Veteran has been given an opportunity to provide additional evidence, and after undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




